DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Minor et al., US 2010/0122545 A1 in view of Kaneko, US 2010/0108936 A1, Kaneko, US 2009/0090128 A1 and further in view of Minowa et al., US 6,293,472 for the reasons of record in the previous office action.

Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. Applicant argues that the Markush language of [0100] of Minor makes the list a closed and exclusive teaching of possible additives. This is not persuasive because applicant is construing the reference as a whole much too narrowly. The teaching at [0099] is broader than that at [0100], which teaches additives for only “some embodiments”. Regarding incorporation of the teaching of the Kaneko references, applicant’s criteria are much too stringent. The teachings of the use of acid scavengers and minimization of moisture content are germane to compression refrigeration generally, and the combination of the references is valid. Applicant further . 
The data cited in the arguments are not persuasive because they are drawn to unclaimed subject matter. The declaration of Masaru Tanaka, submitted August 23, 2021 is not sufficient to overcome the prima facie case of obviousness. The first part of the declaration is drawn to whether or not a finding of obviousness can be made from the cited reference. The examiner insists on his prerogative as the finder of fact, and this portion of the declaration is therefore not persuasive. 
Applicant has submitted one data point, a 60:40 mixture of R-32 and 1234yf and an unidentified acid scavenger, while the claims encompass all compositions comprising 60% or more of R-32 and essentially anything else, along with one of two of the recited lubricants and  at least 1.0% of any acid scavenger. The showing is not commensurate in scope with the claimed subject matter. Furthermore, the 1234yf in the sample contains a double bond. Would that not be expected to be less stable than the R-32, which contains no double bonds? Could the unclaimed 1234yf be the source of . 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to the examiner, Dr. John R. Hardee, whose email address is john.hardee@uspto.gov. Correspondence by email is strongly encouraged, including for scheduling telephone interviews.  Should this be impracticable, the examiner’s telephone number is (571) 272-1318. The examiner can normally be reached on Monday through Friday from 8:00 until 4:30. In the event that the examiner is not available, his supervisor, Mr. James Seidleck, may be reached at (571) 272-1078.


	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JOHN R HARDEE/Primary Examiner
Art Unit 1761